DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of copending Application No. 17/163625 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the tip" in line 11.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (5,456,323).

Regarding claims 1 and 5, Hill discloses a wear resistant agricultural device comprising:
A shank portion (23) configured for attachment to a tillage implement (29)
A first rear wing (21) and a second rear wing (21), wherein the first and second rear wings are connected to an intermediate portion (13) and an end of the intermediate portion connects to the shank portion, thereby forming a first shoulder where the first rear wing meets the intermediate portion and a second shoulder where the second rear wing meets the intermediate portion
A first edge (17) tapering forwardly from the first rear wing to a point (19)
A second edge (17) tapering forwardly from the second rear wing to the point (19)
A patch of wear resistant coating (31) applied at each of the first and second shoulders (Figures 5 and 7 show wear resistant coating (31) applied along shank and onto the sweep at the location of both shoulders)
Wear resistant coating located near the point wherein the wear resistant coating is configured to protect the agricultural device from wear from soil

Regarding claim 3, Hill discloses that the wear resistant coating is applied to each of the first and second edges and the point.

Regarding claim 4, Hill discloses that the wear resistant coating comprises carbide particles (Alessi – RE27,851 incorporated by reference discloses a carbide dura face process) (column 2 lines 25-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (5,456,323) as applied to claims 1 and 5 above and further in view of Bergen (5,813,475).
Regarding claims 2 and 6-9, Hill discloses the invention as described above, but fails to specifically disclose the claimed wear coating patterns for various soils.  Like Hill, Bergen also discloses a wear coating for an agricultural sweep.  Unlike Hill, Bergen discloses that areas of greatest pressure/wear can have wear material applied thereto.  Therefore, if different soils cause greater wear on different areas of the sweep, more hard facing material can be applied to those areas.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the wear materials of Hill could be applied at different locations and in different thicknesses based on the intended application of the implement and based on the locations of greatest wear anticipated as taught by Bergen.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (5,456,323) as applied to claim 5 above and further in view of Balvanz et al. (9,090,041).


Regarding claim 10, Hill discloses the invention as described above, but fails to disclose wear resistant coating applied to at least a portion of the first and second edges on a bottom side of the agricultural device.  Like Hill, Balvanz also discloses an agricultural sweep device with a wear resistant coating thereon.  Unlike Hill, Balvanz discloses that placing the wear resistant coating on the underside of the sweep aids in wear prevention without compromising the sharpness of the cutting edge.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a wear coating on the underside of the first and second edges of Hill as taught by Balvanz to further reduce wear of the sweep implement as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wendte et al. (CA2781234) discloses that areas of greater wear can receive thicker layers of wear coatings and that the coatings can be applied non-uniformly (pgph 0051).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671